DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species II, FIG. 1B in the reply filed on November 6, 2020 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 8, 2020, June 18, 2020 and April 16, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The specification has lack of antecedent basis for the term “sacrificial gate structure” as claimed in claims 1, 10, 11, 17. The Specification describes “sacrificial gate 580” and “spacer structure 531” (para 46). However, the original specification does not have any description of the term “sacrificial gate structure” and thus fails to provide proper antecedent basis.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 10, 11, 17.  Claims 1, 10, 11, and 17 recites the limitation “sacrificial gate structure” in the claim language.
It is unclear to the examiner as to what is encompassed by the term “sacrificial gate structure” as applicant has not defined what is incorporated into the sacrificial gate structure.  It is unclear whether the sacrificial gate structure includes the sacrificial gate and the dielectric spacer, or if the sacrificial gate structure includes only the sacrificial gate, or if the sacrificial gate structure only includes the dielectric spacer.
Claims 2-10, and 12 -17 are rejected for dependence upon a 112(b) rejected instance claim.

Regarding claim 1.  Claim 1 recites the limitation “the epitaxially grown stack” in the fifth and sixth paragraph of the claim language.
There is insufficient antecedent basis for this limitation in the claim.


Regarding claim 6 and 14.  Claims 6 and 14 recites the limitation "the sacrificial gate" in the third line of the claim language.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 6 and 14.  Claims 6 and 14 recites the limitation "the sacrificial gate material" in the last line of the claim language.  There is insufficient antecedent basis for this limitation in the claim.

Claims 7-8 are rejected for dependence upon a 112(b) rejected instance claim.

Regarding claim 9.  Claim 9 recites the limitation "the top barrier layer" in the last line of the claim language.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 11.  Claim 11 recites the limitation "the top barrier layer" in the last line of the claim language.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12-17 are rejected for dependence upon a 112(b) rejected instance claim.

Regarding claims 10 and 17.  Claim 10 recites the limitation "a sacrificial gate structure" in the first line of the claim language.  It is unclear to the examiner if a 

Regarding claim 11.  Claim 11 recites the limitation "the top barrier layer" in the last line of the fourth paragraph of the claim language.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 12-17 are rejected for dependence upon a 112(b) rejected instance claim.

Regarding claim 12.  Claim 12 recites the limitation "a top barrier layer" in the last line of the claim language. This causes ambiguity in the claim as to whether it is referring back to the same “top barrier layer” cited in the last line of the fourth paragraph of the claim language of claim 11, upon which this claim depends, or a different one. 
	Claim 13 is ejected for dependence upon a 112(b) rejected instance claim.

Regarding claim 18.  Claim 18 recites the limitation “a system on chip comprising forming” in the first couple of lines of the claim language.
	It is unclear how the device forms.  It is unclear whether this is a device claim or method claim.
	Claims 19 and 20 are rejected for dependence upon a 112(b) rejected instance claim.

Regarding claim 19.  Claim 19 recites the limitation the method of claim 18.
	However in claim 18, it is not clear if it’s a device claim or method claim.


Regarding claim 20.  Claim 18 recites the limitation the method of claim 19.  Claim 19 depends upon claim 18, however in claim 18, it is not clear if it’s a device claim or method claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang (U.S. 2011/0183480), and further in view of Fan et al (U.S. 2005/0133816).
Regarding claim 1. Chang discloses a method of integrating high voltage, high power transistors on a substrate (FIG. 28-35), the method comprising:
forming a plurality of high voltage, high power group III-N field effect transistors ([0019], i.e. the material of the channel is InN, GaN, AlN,) on the substrate (FIG. 35, item 402), the forming further comprising:
forming a stack of semiconductor material layers (FIG. 35, item 420), on the substrate (FIG. 35, item 402), 
forming a sacrificial gate structure (FIG.30, item 406a) over at least some of the semiconductor material layers in the stack (FIG. 30, item 404);
forming a source and a drain region (FIG. 30, item 408) on opposite sides of the sacrificial gate structure (FIG. 30, item 406a);
removing the sacrificial gate structure ([0055] Referring to FIG. 31, the dummy gate 406a and the second silicon dioxide layer 410 above are removed by etching) to expose a surface of the epitaxially grown ([0050], i.e. a group III-V two-dimension electron gas structure 420 by epitaxy) stack (FIG 42/43 item 510, i.e. items 512,514,516);

forming a gate electrode (FIG. 35, item 428) on the gate dielectric layer (FIG. 35, item 422).
Chang fails to explicitly disclose the stack comprising a plurality of group III-N semiconductor material layers of differing composition.
However, Fan et al teaches the stack (FIG. 2, item 16) comprising a plurality of group III-N semiconductor material layers ([0020], i.e. the AlGaN/GaN/AIN (AlGaN) quantum-well structure 16) of differing composition (FIG. 2, items 14, 18, 20, 22)
It would have been obvious to one having ordinary skill in the art of semiconductors at the time the invention was made to have combined the method of integrating high voltage, high power transistors on a substrate as disclosed in Chang with the stack comprising a plurality of group III-N semiconductor material layers of differing composition as disclosed by Fan et al.  The use of the AlGaN/GaN/AIN (AlGaN) quantum-well structure in Fan et al provides for III-nitride based electronic devices with robust intrinsic properties that operate at higher temperatures, voltages, and power levels, and in harsher environments than other semiconductor devices, and are expected to provide much lower temperature sensitivity, which are crucial advantages for many commercial and military applications (Fan et al, [0004]).

Regarding claim 2. Chang in view of Fan et al discloses all the limitations of method of claim 1 above.


Regarding claim 4. Chang in view of Fan et al discloses all the limitations of method of claim 2 above.
Chang further disclose epitaxially growing the stack of semiconductor materials ([0014], i.e. forming a channel-containing stacked element by subsequent epitaxy). 
Fan et al discloses further comprises:
epitaxially growing a bottom barrier layer (FIG. 2, item 20, i.e. AlGaN) of a first ternary group Ill-nitride (FIG. 2, item 20, i.e. AlGaN);
epitaxially growing a channel layer (FIG. 2, item 14) consisting essentially of GaN (FIG. 2, item 14, i.e. GaN channel) or InN over the bottom barrier layer (FIG. 2, item 20);
epitaxially growing a charge inducing layer (FIG. 2, item 18) of AIN ([0024], i.e. Between the AlGaN barrier layer 22 and the channel layer 14, a very thin layer of AlN)over the channel layer (FIG. 2, item 14); and
epitaxially growing a top barrier layer (FIG. 2, item 22) of a second ternary group Ill-nitride (FIG. 2, item 22, i.e. AlGaN).

Regarding claim 5. Chang in view of Fan et al discloses all the limitations of method of claim 4 above.
Fan et al further disclose wherein the first ternary group Ill-nitrides is AlGaN (FIG. 2, item 20, i.e. AlGaN) and second ternary group Ill-nitrides is selected from the group consisting of: AlxGai-xN, Alylm-yN, and InzGai-zN (FIG. 2, item 22, i.e. AlGaN).

Regarding claim 10. Chang in view of Fan et al discloses all the limitations of method of claim 1 above.
Chang further disclose wherein forming a sacrificial gate structure over at least some of the semiconductor material layers in the stack further comprises: 
depositing a first dielectric layer (FIG. 30, item 410); and
anisotropically etching (FIG. 32, item 432) the first dielectric layer (FIG. 32, item 410) to form a self-aligned spacer (FIG. 30, item 410 on each side of item 406a) on opposite sides of the sacrificial gate structure (FIG. 32, item 406a).

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang (U.S. 2011/0183480), and further in view of Fan et al (U.S. 2005/0133816) as applied to claim 2 above, and further in view of Briere (U.S. 2010/0301396).
Regard claim 3. Chang in view of Fan et al discloses all the limitations of method of claim 2 above.

However, Briere teaches further comprising forming a plurality of silicon-based field effect transistors on the silicon substrate adjacent to the high voltage, high power group III-N field effect transistors ([0015], i.e. present invention, is shown as having silicon based combination FET and Schottky diode (also referred to as "FETKY" in the present application) 160, formed over first side 111a of silicon substrate 110. In addition, composite structure 100 includes III-nitride semiconductor body 130 comprising, for the purpose of a specific example, a III-nitride high electron mobility transistor (HEMT) 170, formed over second side 111b of silicon substrate 110).
It would have been obvious to one having ordinary skill in the art of semiconductors at the time the invention was made to have combined the method of integrating high voltage, high power transistors on a substrate as disclosed in Chang and Fan et al with the further comprising forming a plurality of silicon-based field effect transistors on the silicon substrate adjacent to the high voltage, high power group III-N field effect transistors as disclosed by Briere.  The use of a silicon based combination FET and Schottky diode formed over first side a of silicon substrate, in addition, composite structure includes III-nitride semiconductor body comprising, for the purpose of a specific example, a III-nitride high electron mobility transistor (HEMT), formed over second side of silicon substrate in Briere provides for a low voltage silicon FETKY device can be used in high voltage applications with a power HEMT device, while .

Claims 6 - 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang (U.S. 2011/0183480), and further in view of Fan et al (U.S. 2005/0133816) as applied to claim 1 above, and further in view of Zhang (U.S. 2011/0089468).
Regarding claim 6. Chang in view of Fan et al discloses all the limitations of method of claim 1 above.
Fan et al further disclose wherein the stack of semiconductor materials comprises a charge inducing layer (FIG. 2, item 18) and a channel layer (FIG. 2, item 14) disposed between a top (FIG. 2, item 22) and bottom barrier layer (FIG. 2, item 20), and
Chang in view of Fan fails to explicitly disclose wherein forming the sacrificial gate further comprises:
etching a recess into the top barrier layer by etching the top barrier layer by a first amount to reduce the top barrier layer to a second thickness; and
depositing the sacrificial gate material over the recessed top barrier layer.
However, Zhang teaches wherein forming the sacrificial gate (FIG. 3, item 24) further comprises:
etching (FIG. 8, etch) a recess into the top barrier layer (FIG. 3, item 17) by etching the top barrier layer (FIG. 3, item 17) by a first amount (FIG. 3, item 17 recess at halfway point) to reduce ([0067] i.e. the etch depth can be positioned accurately at the 
depositing the sacrificial gate material (FIG.2, item 24) over the recessed top barrier layer (FIG. 3, item 17 recess).
It would have been obvious to one having ordinary skill in the art of semiconductors at the time the invention was made to have combined the method of integrating high voltage, high power transistors on a substrate as disclosed in Chang and Fan et al with the wherein forming the sacrificial gate further comprises, etching a recess into the top barrier layer by etching the top barrier layer by a first amount to reduce the top barrier layer to a second thickness, and depositing the sacrificial gate material over the recessed top barrier layer as disclosed by Zhang.  The use of the etch depth can be positioned accurately at the depth of such layer of AlN since the etching rate of AlN is lower than that of the third AlGaN in Zhang provides for accurate etch control may reduce the fluctuation of the device pinch-off voltage, and therefore improve product yield (Zhang, [0067]).
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); 

Regarding claim 7. Chang in view of Fan et al and Zhang discloses all the limitations of method of claim 6 above.
Zhang et al further discloses wherein etching the recess into the top barrier layer (FIG. 9, item 17) further comprises etching a N+ doped GaN layer (FIG. 9, item 16) in the stack of semiconductor material layers (FIG. 9, items 17,15,and 14) to form the source and a drain regions (FIG. 9, items 22 and 23).

Regarding claim 8. Chang in view of Fan et al and Zhang discloses all the limitations of method of claim 6 above.
Zhang et al further disclose wherein forming the gate dielectric layer further comprises recessing the top barrier layer (FIG. 9, item 17) by a second amount (FIG. 8, etching to item 18) to reduce the top barrier layer (FIG. 9, item 17) to a third thickness (FIG. 8, item 17 is etched to item 18), and depositing the gate dielectric layer (FIG. 9, item 19) on the top barrier layer (FIG. 9, item 17) having the third thickness (FIG. 8/9, item 17 is etched to item 18).
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 

Regarding claim 9. Chang in view of Fan et al discloses all the limitations of method of claim 1 above.
Chang discloses forming the source and drain regions 
Chang fails to explicitly disclose the source and drain regions further comprises epitaxially growing a group Ill-nitride semiconductor contact layer over exposed regions of the stack of semiconductor material layers, the group Ill-nitride semiconductor contact layer having a lower bandgap than that of the top barrier layer.
Zhang teaches the source and drain regions further comprises epitaxially growing a group Ill-nitride semiconductor contact layer (FIG. 9, item 16) over exposed regions (FIG. 9, item 15) of the stack of semiconductor material layers (FIG. 9, item 14, 15, and 17), the group Ill-nitride semiconductor contact layer (FIG. 7/9, item 17) having a lower bandgap ([0065], i.e. Al composition of the third AlGaN layer 17 is higher than that of the second AlGaN layer 16)  than that of the top barrier layer (FIG. 7/9, item 17)
It would have been obvious to one having ordinary skill in the art of semiconductors at the time the invention was made to have combined the method of integrating high voltage, high power transistors on a substrate as disclosed in Chang .

Claims 11-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang (U.S. 2011/0183480), and further in view of Fan et al (U.S. 2005/0133816), Briere (U.S. 2010/0301396), and Zhang (U.S. 2011/0089468).

Regarding claim 11. Chang discloses a method of integrating high voltage, high power transistors on a substrate (FIG. 28-35), the method comprising:
forming a plurality of high voltage, high power group III-N field effect transistors ([0019], i.e. the material of the channel is InN, GaN, AlN,) on the substrate (FIG. 35, item 402), the forming further comprising:
forming a stack of semiconductor material layers (FIG. 35, item 420), on the substrate (FIG. 35, item 402), 
wherein the substrate comprises crystalline ([0015], i.e. the crystal plane of the substrate is (100), (110), or (111)) silicon ([0011], i.e. a substrate, selected from one of the group consisting of a Si substrate) and wherein forming the stack of semiconductor 
forming a sacrificial gate structure (FIG. 30, item 406a) over at least some of the semiconductor material layers in the stack (FIG. 30, item 404);
forming a source and a drain region (FIG. 30, item 408) on opposite sides of the sacrificial gate structure (FIG. 30, item 406a);
removing the sacrificial gate structure ([0048] Referring to FIG. 23, the dummy gate 306a and the second silicon dioxide layer 310 above are removed by etching) to expose a surface of the epitaxially ([0050], i.e. a group III-V two-dimension electron gas structure 420 by epitaxy) grown stack (FIG. 33, item 420);
forming a gate dielectric layer (FIG. 33, item 422) on the exposed surface of the epitaxially grown stack (FIG. 33, item 420) with an atomic layer deposition process ([0020], i.e. an atomic layer deposition (ALD) system to perform epitaxy) ; and
forming a gate electrode (FIG. 35, item 428) on the gate dielectric layer (FIG. 35, item 422).
Chang fails to explicitly disclose the stack comprising a plurality of group III-N semiconductor material layers of differing composition, further comprising forming a plurality of silicon-based field effect transistors on the silicon substrate adjacent to the high voltage, high power group III-N field effect transistors, wherein forming the source and drain regions further comprises epitaxially growing a group Ill-nitride semiconductor contact layer over exposed regions of the stack of semiconductor material layers, the 
However, Fan et al teaches the stack (FIG. 2, item 16) comprising a plurality of group III-N semiconductor material layers ([0020], i.e. the AlGaN/GaN/AIN (AlGaN) quantum-well structure 16) of differing composition (FIG. 2, items 14, 18, 20, 22)
It would have been obvious to one having ordinary skill in the art of semiconductors at the time the invention was made to have combined the method of integrating high voltage, high power transistors on a substrate as disclosed in Chang with the stack comprising a plurality of group III-N semiconductor material layers of differing composition as disclosed by Fan et al.  The use of the AlGaN/GaN/AIN (AlGaN) quantum-well structure in Fan et al provides for III-nitride based electronic devices with robust intrinsic properties that operate at higher temperatures, voltages, and power levels, and in harsher environments than other semiconductor devices, and are expected to provide much lower temperature sensitivity, which are crucial advantages for many commercial and military applications (Fan et al, [0004]).
Chang in view Fan et al fails to explicitly disclose further comprising forming a plurality of silicon-based field effect transistors on the silicon substrate adjacent to the high voltage, high power group III-N field effect transistors, wherein forming the source and drain regions further comprises epitaxially growing a group Ill-nitride semiconductor contact layer over exposed regions of the stack of semiconductor material layers, the group Ill-nitride semiconductor contact layer having a lower bandgap than that of the top barrier layer..

It would have been obvious to one having ordinary skill in the art of semiconductors at the time the invention was made to have combined the method of integrating high voltage, high power transistors on a substrate as disclosed in Chang and Fan et al with the further comprising forming a plurality of silicon-based field effect transistors on the silicon substrate adjacent to the high voltage, high power group III-N field effect transistors as disclosed by Briere.  The use of a silicon based combination FET and Schottky diode formed over first side a of silicon substrate, in addition, composite structure includes III-nitride semiconductor body comprising, for the purpose of a specific example, a III-nitride high electron mobility transistor (HEMT), formed over second side of silicon substrate in Briere provides for a low voltage silicon FETKY device can be used in high voltage applications with a power HEMT device, while retaining desirable low voltage silicon FETKY characteristics, such as low charge storage and good reverse recovery characteristics (Briere, [0035]).
Chang in view Fan et al and Briere fails to explicitly disclose wherein forming the source and drain regions further comprises epitaxially growing a group Ill-nitride 
However, Zhang teaches wherein the source and drain regions further comprises epitaxially growing a group Ill-nitride semiconductor contact layer (FIG. 9, item 16) over exposed regions (FIG. 9, item 15) of the stack of semiconductor material layers (FIG. 9, item 14, 15, and 17), the group Ill-nitride semiconductor contact layer (FIG. 7/9, item 17) having a lower bandgap ([0065], i.e. Al composition of the third AlGaN layer 17 is higher than that of the second AlGaN layer 16)  than that of the top barrier layer (FIG. 7/9, item 17)
It would have been obvious to one having ordinary skill in the art of semiconductors at the time the invention was made to have combined the method of integrating high voltage, high power transistors on a substrate as disclosed in Chang, Fan et al and Briere with the source and drain regions further comprises epitaxially growing a group Ill-nitride semiconductor contact layer over exposed regions of the stack of semiconductor material layers, the group Ill-nitride semiconductor contact layer having a lower bandgap than that of the top barrier layer as disclosed by Zhang.  The use of Al composition of the third AlGaN layer is higher than that of the second AlGaN layer in Zhang provides for strong polarization field causing the conduction band of the third AlGaN layer to increase rapidly as the thickness of the third AlGaN layer increases (Zhang, [0065]).

Regarding claim 12. Chang in view of Fan et al and Briere and Zhang discloses all the limitations of method of claim 11 above.
Chang further disclose epitaxially growing the stack of semiconductor materials ([0014], i.e. forming a channel-containing stacked element by subsequent epitaxy). 
Fan et al discloses further comprises:
epitaxially growing a bottom barrier layer (FIG. 2, item 20, i.e. AlGaN) of a first ternary group Ill-nitride (FIG. 2, item 20, i.e. AlGaN);
epitaxially growing a channel layer (FIG. 2, item 14) consisting essentially of GaN (FIG. 2, item 14, i.e. GaN channel) or InN over the bottom barrier layer (FIG. 2, item 20);
epitaxially growing a charge inducing layer (FIG. 2, item 18) of AIN ([0024], i.e. Between the AlGaN barrier layer 22 and the channel layer 14, a very thin layer of AlN)over the channel layer (FIG. 2, item 14); and
epitaxially growing a top barrier layer (FIG. 2, item 22) of a second ternary group Ill-nitride (FIG. 2, item 22, i.e. AlGaN).

Regarding claim 13. Chang in view of Fan et al and Briere and Zhang discloses all the limitations of method of claim 12 above.
Fan et al further disclose wherein the first ternary group Ill-nitrides is AlGaN (FIG. 2, item 20, i.e. AlGaN) and second ternary group Ill-nitrides is selected from the group consisting of: AlxGai-xN, Alylm-yN, and InzGai-zN (FIG. 2, item 22, i.e. AlGaN).

Regarding claim 14. Chang in view of Fan et al and Briere and Zhang discloses all the limitations of method of claim 11 above.

Chang in view of Fan et al, and Briere fails to explicitly disclose wherein forming the sacrificial gate further comprises:
etching a recess into the top barrier layer by etching the top barrier layer by a first amount to reduce the top barrier layer to a second thickness; and
depositing the sacrificial gate material over the recessed top barrier layer.
However, Zhang teaches wherein forming the sacrificial gate (FIG. 9, item 24) further comprises:
etching (FIG. 8, etch) a recess into the top barrier layer (FIG. 9, item 17) by etching the top barrier layer (FIG. 9, item 17) by a first amount (FIG. 9, item 17 recess at halfway point) to reduce ([0067] i.e. the etch depth can be positioned accurately at the depth of such layer of AlN since the etching rate of AlN is lower than that of the third AlGaN) the top barrier layer (FIG. 9, item 17) to a second thickness (FIG. 9, item 17 recess at halfway point); and
depositing the sacrificial gate material (FIG. 9, item 24) over the recessed top barrier layer (FIG. 9, item 17 recess).
It would have been obvious to one having ordinary skill in the art of semiconductors at the time the invention was made to have combined the method of integrating high voltage, high power transistors on a substrate as disclosed in Chang,  Fan et al, Briere, and Zhang with the wherein forming the sacrificial gate further 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Regarding claim 15. Chang in view of Fan et al, briere and Zhang discloses all the limitations of method of claim 14 above.
Zhang et al further disclose wherein etching the recess into the top barrier layer (FIG. 9, item 17) further comprises etching a N+ doped GaN layer (FIG. 9, item 16) in 

Regarding claim 16. Chang in view of Fan et al, Briere and Zhang discloses all the limitations of method of claim 14 above.
Zhang et al further disclose wherein forming the gate dielectric layer further comprises recessing the top barrier layer (FIG. 9, item 17) by a second amount (FIG. 8, etching to item 18) to reduce the top barrier layer (FIG. 9, item 17) to a third thickness (FIG. 8, item 17 is etched to item 18), and depositing the gate dielectric layer (FIG. 9, item 19) on the top barrier layer (FIG. 9, item 17) having the third thickness (FIG. 8/9, item 17 is etched to item 18).
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Regarding claim 17. Chang in view of Fan et al, Briere, and Zhang discloses all the limitations of method of claim 11 above.
Chang further disclose wherein forming a sacrificial gate structure over at least some of the semiconductor material layers in the stack further comprises: 
depositing a first dielectric layer (FIG. 30, item 410); and
anisotropically etching (FIG. 32, item 342) the first dielectric layer (FIG. 32, item 410) to form a self aligned spacer (FIG. 30, item 410 on each side of item 406a) on opposite sides of the sacrificial gate structure (FIG. 32, item 406a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kaneko et al (U.S. 20100244018) discloses multiple thickness channel layer.
Kuragachi et al (U.S. 20080093626) discloses multiple thickness channel layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045.  The examiner can normally be reached on M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.E.B./Examiner, Art Unit 2815                                                                                                                                                                                                        
/NILUFA RAHIM/Primary Examiner, Art Unit 2893